446 F.2d 646
UNITED STATES of America, Plaintiff and Appellee,v.Salvatore J. SPINELLI, aka Sal J. Spinelli, Appellant.
No. 71-1584.
United States Court of Appeals, Ninth Circuit.
Aug. 4, 1971.

Thomas J. Davis (argued), Tucson, Ariz., for appellant.
Stanley L. Patchell, Asst. U.S. Atty.  (argued), Richard K. Burke, U.S. Atty., Tucson, Ariz., for plaintiff-appellee.
Before CHAMBERS and CARTER, Circuit Judges, and BYRNE, Senior District judge.
PER CURIAM:


1
On direct appeal, Spinelli's conviction was affirmed, United States v. Spinelli, 443 F.2d 2, decided May 17, 1971.


2
Here we consider the denial of a motion for a new trial based upon the presence on the jury of two jurors who had been on one Battaglia's criminal trial (Battaglia was acquitted) where the name of one Spinelli was mentioned in an unfavorable light.


3
We affirm, finding in context that the presence of the two jurors was not a serious thing or error as a matter of law.